In this action, in which plaintiff, the owner and holder of 6,500 shares of the common stock of defendant New York Dock Company, seeks to compel the individual defendants, as directors of the dock company and its subsidiary, to account for damages suffered by the two corporations as a result of the alleged illegal declaration and payment of dividends on the preferred stock of the dock company, judgment was directed in favor of defendants dismissing the complaint on the merits. Judgment unanimously affirmed, with costs. Assuming that the *879dock company’s financial report for the year 1933 should have been received in evidence, its exclusion was harmless and the error, if any, may ■ be disregarded. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ.